DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2015118868 A1, hereinafter Hayashi) in view of Yoshimura et al. (WO 2010013650 A1, hereinafter Yoshimura).
Regarding claim 1, Hayashi discloses a heating cooking apparatus (Page 3, Para. 2 from end, line 1, “…heating cooker 30…”) comprising: 
a heating chamber internally including a heating cooking chamber (Page 2, Para. 3, line 3, “…heating chamber…”) in which an object to be heated is accommodated (Page 2, Para. 2, lines 1-2, “…cook an object to be heated such as food by microwave heating…”); 
a main body outer case configured to accommodate the heating chamber (Page 3, Para. 5, lines 2-3, “Inside the main body 1, a heating chamber 2 is provided…”); 
a fan disposed in a first space (Page 4, Para. 6 from end, line 2, “The cooling unit 5 includes four cooling fans…”), the first space being formed between an outer surface of the heating chamber and an inner surface of the main body outer case (Modified Fig. 20, where the first space is shown); 
a first duct member attached to the outer surface of the heating chamber (Page 9, Para. 3, line 2, “…machine room 31…”, where part of the first duct is contained within the machine room and Page 9, Para. 5, lines 2-5, “The delivered air is guided upward (arrow W4) by the partition 44 (see FIG. 21). The air guided upward hits the upper surface of the main body 1 and flows forward in the space between the main body 1 and the heating chamber 2 (see arrow W5).”); and 
wherein the first duct member separates blown air flow blown out from the fan into a first air flow and a second air flow (Modified Fig. 20, where the first and second air flows are shown as W4/W5 and W3 respectively, where the partition 44 is construed as the duct that separates the air flow), the first air flow being an air flow among the blown air flow that flows inside the first duct member (Modified Fig. 20, where the first air flow is W4/W5 and flows within the partition 44), the second air flow being an air flow among the blown air flow that flows outside the first duct member (Modified Fig. 20, where the second air flow is W3 and flows out of the duct; Page 9, Para. 4, lines 2-3, “…is discharged above the cooking device 30 (see arrow W3).”), the air sending unit includes an air sending chamber (Modified Fig. 20, where the air sending chamber is shown in the purple outline), and the air sending chamber is disposed at a position where the air sending chamber is exposed to the first air flow and is not exposed to the second air flow (Modified Fig. 20, where the purple outline does not include the second air flow as the partition 44 separates the air flow W3 to have W4/W5).

    PNG
    media_image1.png
    999
    1221
    media_image1.png
    Greyscale

Modified Figure 20, Hayashi
Hayashi does not disclose:
an air sending unit configured to supply hot air to the heating cooking chamber; and
a heater located in the air sending chamber and being configured to heat air.
However, Yoshimura discloses, in the similar field of heating cookers (Page 1, Para. 2, line 1, “…a heating cooker…”), where a secondary part of the air sending unit supplies hot air into the cooking chamber (Page 3, Para. 2, line 1, “A circulation fan 21 and a heater 22 are provided in the circulation duct 20.”, where Page 3, Para. 3, lines 4-5, “…cooked food is heated by radiant heat released from the heater 22 disposed on the top surface portion 20c into the heating chamber 2.”) and where a heater is located in the air sending chamber to heat air (Page 3, Para. 3, lines 1-2, “The heater 22 is composed of a sheathed heater and heats steam flowing through the circulation duct 20…”, where steam includes air mixed with water and when used in Hayashi, the heater would heat only air from the first air sending unit). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified top surface of the heating chamber in Hayashi to include a circulation fan and an intake to allow heated air/steam into the cooking chamber as taught by Yoshimura.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the circulation fan driving air flow into a duct, which would allow for air to not stagnate within the cooker, as stated by Yoshimura, Page 3, Para. 4 from end, lines 1-2, “When the circulation fan 21 is driven, the steam flowing into the circulation duct 20 from the discharge port 12 flows through the circulation duct 20.”. 
Additionally, Hayashi discloses exhaust holes at the top of the cooking chamber (Page 3, Para. 3 from end, lines 3-5, “…the ceiling 2b in the heating chamber 2 is provided with an exhaust hole 46 for discharging steam or the like in the heating chamber 2 to the outside.”). Yoshimura discloses an air intake at the top of the cooking chamber which would provide the advantage of allowing air flow to heat food from above the heating chamber, which allows for redundancy in air flow as the modified machine would not need to rely on the circulation fan 14 within the heating chamber of Hayashi to supply air to the top heaters, as stated by Yoshimura, Page 4, Para. 4, lines 4-5, “…heater 22 is disposed on the top surface portion 20c, the cooked food is easily heated by the radiant heat of the heater 22. It is possible to improve the heating efficiency.”.
	Regarding claim 5, modified Hayashi teaches the apparatus according to claim 1, as set forth above, discloses further comprising: 
a grill unit configured to supply heat to the heating cooking chamber (Inherently disclosed in Hayashi, Page 3, Para. 3 from end, lines 1-2, “…a grill heater 10 is provided in the vicinity of the ceiling 2 b in the heating chamber 2.”); and 
an air deflecting plate for the grill unit (Inherently disclosed in Hayashi, Page 12, Para. 4 from end, lines 1-2, “Two wind direction plates (wind direction plates 25, 26) extending in the left-right direction on the ceiling 2 b of the heating chamber 2 so as to be located in the vicinity of the grill heater 10…”), wherein the grill unit includes a heater unit for heating and cooking located at an upper portion in the heating cooking chamber (Inherently disclosed in Hayashi, Page 3, Para. 3 from end, lines 1-2, “…a grill heater 10 is provided in the vicinity of the ceiling 2 b in the heating chamber 2.”), and being configured to energize the heater unit for heating and cooking (Page 3, Para. 3 from end, line 2, “The grill heater 10 is composed of a single sheathed heater…”, where the grill heater includes a heating device), and the air deflecting plate for the grill unit guides the second air flow to the energization unit (Page 12, Para. 3 from end, lines 1-2, “The wind direction plates 25 and 26 direct a part of the flow of air sent from the convection device 35 downward near the center of the ceiling of the heating chamber 2.”, where the downward flow would result in the air passing the heater).	
Modified Hayashi does not disclose:
the grill unit attached to the outer surface of the heating chamber, and 
an energization unit projecting from the outer surface of the heating chamber.
However, Yoshimura discloses the grill unit being attached to the outer surface of the heating chamber instead of within (Page 3, Para. 3, lines 1-2, “The heater 22 is composed of a sheathed heater and heats steam flowing through the circulation duct 20 disposed on the top surface 20c.”) and the energization unit being on the outer surface of the heating chamber (Page 3, Para. 3, lines 1-2, “The heater 22 is composed of a sheathed heater…”, where the heater includes a heating element that provides power). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grill unit with air deflecting plates in modified Hayashi to be located on the outside of the heating chamber as taught by Yoshimura.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing for higher capacity of food items to be put within the heating chamber as the top surface receives hot air and is no longer blocked by a grill unit, as stated by Yoshimura, Page 3, Para. 3 from end, lines 1-3, “Steam partially heated by the heater 22 at the top surface portion 20c is blown out from the outlet 2c as indicated by an arrow A3. Thereby, the upper surface of the upper cooking item is heated by the hot air.”.
Regarding claim 6, modified Hayashi teaches the apparatus according to claim 1, as set forth above, discloses wherein the air sending unit includes a first air sending unit (Inherently disclosed in Hayashi, Page 4, Para. 6 from end, line 2, “The cooling unit 5 includes four cooling fans…”, where the cooling unit 5 is construed as the first air sending unit) and a second air sending unit (Inherently disclosed in teaching from Yoshimura, Page 3, Para. 2, line 1, “A circulation fan 21 and a heater 22 are provided in the circulation duct 20.”, where Page 3, Para. 3, lines 4-5, “…cooked food is heated by radiant heat released from the heater 22 disposed on the top surface portion 20c into the heating chamber 2.”).
	Regarding claim 7, modified Hayashi teaches the apparatus according to claim 1, as set forth above, discloses further comprising: a microwave supply unit configured to supply microwaves to the heating cooking chamber (Inherently disclosed in Hayashi, Page 14, line 3, “First and second microwave generators for generating microwaves…”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2015118868 A1, hereinafter Hayashi) in view of Yoshimura et al. (WO 2010013650 A1, hereinafter Yoshimura) and in further view of Bae (KR 100807384 B1).
	Regarding claim 2, modified Hayashi teaches the apparatus according to claim 1, as set forth above. 
Modified Hayashi does not disclose:
a panel disposed on a front side of the heating chamber and including a through hole part, wherein the through hole part is located downstream of the blown air flow with respect to the fan, the through hole part communicates the first space and an outside of the heating cooking apparatus with each other, the first duct member includes an air discharge port configured to discharge the first air flow, and the air discharge port is spaced apart from the through hole part.
However, Bae discloses, in the similar field of heating cookers (Abstract, line 1, “…microwave oven…”), where a panel is located on the first side of the heating chamber and includes a through hole (Page 8, Para. 5, lines 1-2, “The front face of the intake portion of the cavity assembly 100 corresponding to 121 and first and second exhaust part 123 (124) is provided with a vent grill 173.”, where Fig. 6 shows three exhaust ports 176A), where the hole would be downstream air from the fan (Modified Fig. 20, where the panel with the vents from Bae would be located at the tip of W5 and be downstream the first air flow), where the hole is connected to the outside (Page 9, Para. 1, lines 1-2, “…air and smoke discharged to the outside of the cavity assembly 100…”), and where the through hole and discharge ports are spaced apart (Page 9, Para. 2, lines 6-15, “…vent grill 173…first exhaust port (175A)…second exhaust port (176A)…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the front of the cooking apparatus that already includes exhaust ports 37 in modified Hayashi to include the front panel with exhaust ports as taught by Bae.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of vent exhaust ports that don’t interfere with the door and allow air to leave the cooking apparatus in an upward direction to not affect users, as stated by Bae, Page 4, Para. 5-6, lines 1-3, “…anti-interference with the door…The vent grill is characterized in that the upwardly inclined toward the front guide the air discharged to the outside of the cavity assembly.”. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2015118868 A1, hereinafter Hayashi) in view of Yoshimura et al. (WO 2010013650 A1, hereinafter Yoshimura) and in further view of Bae (KR 100807384 B1) and Wild et al. (DE 102018201743 A1, hereinafter Wild).
	Regarding claim 3, modified Hayashi teaches the apparatus according to claim 1, as set forth above.
Modified Hayashi does not disclose:
an operation panel part disposed on a front side of the heating chamber; and 
a second duct member disposed in a second space, the second space being formed between the inner surface of the main body outer case and an outer surface of the first duct member, wherein the operation panel part includes a control unit configured to control the air sending unit and the fan, and an accommodation chamber configured to accommodate the control unit, the second duct member forms a third air flow that flows toward the accommodation chamber, and the accommodation chamber includes an air introduction hole part configured to introduce the third air flow into the accommodation chamber, and an air discharge hole part configured to discharge the third air flow to an outside of the heating cooking apparatus from an inside of the accommodation chamber.
However, Bae discloses, in the similar field of heating cookers (Abstract, line 1, “…microwave oven…”), where a panel is located on the first side of the heating chamber and includes first and second exhaust ports along with a through hole (Page 8, Para. 5, lines 1-2, “The front face of the intake portion of the cavity assembly 100 corresponding to 121 and first and second exhaust part 123 (124) is provided with a vent grill 173.”, where Fig. 6 shows that three exhausts ports 176A, 176A and 175 B are within vent grill, where one of the exhausts is construed as through hole). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified first and second air flow exhaust locations in modified Hayashi to have the exhaust locations be within the front panel with exhaust ports as taught by Bae.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a complete circulation of air within the device and having both ports be at the front panel would consolidate the exhaust location, as stated by Bae, Abstract, lines 4-7, “An air flow system for a ventilation hooded microwave oven, includes a cooling fan assembly(159) for flow of air which circulates through the inside of a door(200), a cavity assembly(100), and a cooking chamber, and is discharged to the outside of the cavity assembly…”.
	Further, Wild discloses, in the similar field of heating cookers (Abstract, line 1, “…cooking appliance…”), where there is a second duct within a second space (Modified Fig. 8, second duct shown), where the second space is between the outer case and outer surface of the first duct (Modified Fig. 8, second space shown), where the operation panel includes a control unit for control over the air flow and fan (Page 2, Para. 4 from end, lines 1-2, “…optoelectronic sensor can detect both the cooking chamber and the area in front of the cooking chamber, and thus the food to be cooked in the cooking appliance…”, where Page 6, Para. 2 from end, lines 3-6, “This control/regulation 21 can via another data line…connection of the sensor 10 with a control…in turn is in data communication with a user interface…”; where Hayashi has a user interface that controls the cooker and thus the fans, Page 3, Para. 5, line 2, “…a display screen for the user to operate the heating cooker 30.”), where an accommodation chamber holds the control unit (Modified Fig. 8, where the sensor 10 is construed as the control unit), and where the accommodation chamber includes an air introduction hole (Modified Fig. 8, the air intake/introduction hole shown) and an air discharge hole (Modified Fig. 8 and Modified Fig. 2, where the location of the air discharge is shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the front panel system in modified Hayashi to include the secondary duct, control unit, and accommodation chamber as taught by Wild.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the ability to view the food items while they are being cooked and control the system, as stated by Wild, Page 2, Para. 4 from end, lines 1-3, “…optoelectronic sensor can detect both the cooking chamber and the area in front of
the cooking chamber, and thus the food to be cooked in the cooking appliance and the food to be
cooked can still be observed.”, and 
where the secondary duct provides the advantage of cooking the sensor, as stated by Wild, Page 2, Para. 7 from end, lines 5-9, “…used as a receiving space for the sensor, so that it is not necessary in the cooking appliance according to the invention to provide any additional cooling means to prevent overheating of the optoelectronic sensor. Furthermore, there is the advantage that there is an air flow between the inner pane and the outer pane, which can serve as cooling flow for the optoelectronic sensor, without the need for additional cooling devices would be required.”.

    PNG
    media_image2.png
    951
    759
    media_image2.png
    Greyscale

Modified Figure 8, Wild

    PNG
    media_image3.png
    980
    1643
    media_image3.png
    Greyscale

Modified Figure 8, Wild and Modified Figure 2, Bae

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO 2015118868 A1, hereinafter Hayashi) in view of Yoshimura et al. (WO 2010013650 A1, hereinafter Yoshimura) and in further view of Nasu et al. (CA 2940468 C, hereinafter Nasu).
	Regarding claim 4, modified Hayashi teaches the apparatus according to claim 1, as set forth above, discloses where the second air flow cools an inverter unit and a microwave generation unit (Inherently disclosed in Hayashi, Page 9, Para. 3, lines 1-4, “…when the cooling unit 5 is operated, air is sucked from the front grill 31a of the machine room 31 (see arrow W1), and air is sent toward the rear of the cooling unit 5 (see FIG. 20). (See arrow W2). The inverter unit 4 and the microwave generation unit 3 are sequentially cooled by the delivered air.”)
	Modified Hayashi does not disclose:
a drawer body freely drawable in a front-and-rear direction with respect to the heating chamber; a slide rail attached to the outer surface of the heating chamber and being configured to support the drawer body to be freely slidable along the front-and-rear direction; and 
an air deflecting plate for the slide rail configured to guide the second air flow to the slide rail, wherein the drawer body includes a slide member supported to be freely slidable along the slide rail.
However, Nasu discloses, in the similar field of heating cookers (Abstract, line 1, “…heating cooker…”), a drawer body drawable in the front and rear direction (Page 46, lines 7-9, “…long movable rail units that are fixed to the drawer unit and are slidable with respect to the respective fixed rail units…”), a slide rail attached to the outer surface of the heating chamber (Page 86, lines 14-15, “The movable rails 3019a and the fixed rails 3019b are arranged to be positioned outside the heating chamber 3013…”), the slide rail support the drawer and being freely slidable (Page 103, lines 10-11, “…movable rail…fixed rail…slidable in the front-back direction”, Fig. 34, where the rails 3019a support the drawer 3011), and an air deflecting plate for the slide rail to receive the second air flow (Fig. 34, where the fixed rails 3019b contain a bottom surface that would be cooled by the second air flow in Hayashi, as stated above, where Hayashi’s cooling unit 5 is capable of cooling items above the channel), and a slide member slidable along the slide rail (). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking apparatus in modified Hayashi to include the drawer with its aforementioned features as taught by Nasu, where the slide rails would be located near the microwave generation unit and inverters from modified Hayashi. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a drawer unit that can be easily cleaned as it can be pulled out of the cooking apparatus, as stated by Nasu, Page 44, lines 6-13, “The top plate 1073 may be pulled out toward the front side to be detached, as in the drawer unit 1020…these substances may easily be cleaned by pulling out the top plate 1073, making the cleaning of the heating cooker 1100 easier.”, where the top plate and the drawer both have the possibility of getting substances from a heated object attached on them and can both be cleaned as they are detachable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
11/14/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761